DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a twist-to-lock mechanism in claim 4, 12, and 20; and a drill guide retention feature in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 2,246,916) in view of Miyaguchi (JP 2008-023622A).
Regarding claim 1, Fischer discloses a drill guide (26) for a drill bit (24) of a chucked hand-held drill including a chuck (23) operable to retain the drill bit in the chucked hand-held drill. The drill guide comprises a mount (35) (a tubular extension, Figs. 3-4) configured to couple to a non-rotating portion of the chucked hand-held drill; a coupler (36) extending from the mount and forming a chuck access window (59) (port, p.3 left column, lines 54-59) aligned with the chuck when the mount is coupled to the non-rotating portion of the chucked hand-held drill; a telescoping guard (36, 39, 41, p. 2, right col., lines 6-13) extending from the coupler and configured to telescope into a retracted position from an extended position (Fig. 4) (p.2, right col., lines 12-37).

Miyaguchi discloses a drill attachment (1) including a drill dust collecting movable portion (2) and a can (3) (together they are similar to the recited telescoping guard). The movable part includes a cylindrical main body (200). A cushion filter (206) is covered over a guide cap (204) mounted on the upper portion of the cylindrical main body (200) (Figs. 1-3, p. 2 last three paragraphs, translation). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the telescoping guard of the Fisher to have a guide foot (a cushion filter and a guide cap) on its end portion, as taught by Miyaguchi, to enable close contact of the drill guide with the work surface during drilling to assist stable drilling.
Fischer in view of Miyaguchi teaches a guide foot coupled to the telescoping guard opposite the mount such that the drill guide enshrouds the drill bit when the telescoping guard is in the extended position, wherein the drill bit passes through the guide foot as the telescoping guard telescopes into the retracted position from the extended position.
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding the intended use limitation “a chuck access window … allowing a chuck key to interface with the chuck”, it is noted that the prior art used in the rejection is capable of being used for this function.  For example, when the exhaust hose (27) and the split band (57) clamping the sleeve (36) is removed from the sleeve.
Regarding claim 2, Fischer in view of Miyaguchi discloses the coupler (36) is integral with the mount (35). Note heart the coupler and the mount are formed as a unit after fastening.
Regarding claim 3, Fischer in view of Miyaguchi discloses the coupler includes a drill guide retention feature (a stud 37 to be fitted with bayonet slot 38 in the support 35, p.2, left col. , lines 73 to right col., line 3, Figs. 3-4 and 6-7) configured to removably affix the coupler to the mount.
Regarding claim 4, Fischer in view of Miyaguchi discloses the drill guide retention feature includes a twist-to-lock mechanism (a bayonet-3type locking feature).
Regarding claim 8, Fischer in view of Miyaguchi discloses the telescoping guard includes an exterior guard (36, 39) coupled to the mount and an interior guard (41) coupled to the guide foot (as modified by Miyaguchi as described in claim1 above). and wherein the exterior guard has an inner diameter greater than an outer diameter of the interior guard such that the interior guard telescopes into the exterior guard.
Regarding claim 9, Fischer in view of Miyaguchi teaches the guide foot (a cushion filter 206 and a guide cap 204 as taught by Miyaguchi) includes a bushing (204) having an interior diameter matched to a diameter of the drill bit (Fig. 1), and wherein the drill bit passes through the bushing as the telescoping guard telescopes into the retracted position from the extended position.
Regarding claim 10, Fischer in view of Miyaguchi discloses the mount is configured to coaxially align the telescoping guard and the guide foot with the drill bit. (Figs. 3 and 4)
Regarding claim 11, Fischer in view of Miyaguchi discloses a spring (44) configured to bias the telescoping guard toward the extended position (p.2, right col., lines 17-22).

Regarding claim 12, as described in claim 1 above, Fischer in view of Miyaguchi discloses a drill guide for a drill bit of a hand-held drill, the drill guide comprising, a mount (35) configured to couple to a non-rotating portion of the hand-held drill; a coupler (36) including a twist-to-lock mechanism (37) configured to removably affix the coupler to the mount; a telescoping guard (36, 39, 41) extending from the coupler and configured to telescope into a retracted position from an extended position; and a guide foot (as modified by Miyaguchi as described above) coupled to the telescoping guard opposite the coupler such that the drill guide enshrouds the drill bit when the telescoping guard is in the extended position, wherein the drill bit passes through the guide foot as the telescoping guard telescopes into the retracted position from the extended position.
Regarding claim 13, Fischer in view of Miyaguchi as set forth in claim 1 above, discloses the hand-held drill is a chucked hand-held drill including a chuck (23) operable to retain the drive bit in the chucked hand- held drill, wherein the coupler forms a chuck access window (59) aligned with the chuck when the mount is coupled to the non-
Regarding claim 17, Fischer in view of Miyaguchi discloses the telescoping guard includes an exterior guard (36, 39) coupled to the mount and an interior guard (41) coupled to the guide foot, and wherein the exterior guard has an inner diameter greater than an outer diameter of the interior guard such that the interior guard telescopes into the exterior guard.
Regarding claim 20, as described in claim 1 above, Fischer in view of Miyaguchi discloses a drill guide (26) for a drill bit of a chucked hand-held drill including a chuck operable to retain the drill bit in the chucked hand-held drill, the drill guide comprising: a mount (35) configured to couple to a non-rotating portion of the chucked hand-held drill; a coupler (36)including a twist-to-lock mechanism (37) configured to removably affix the coupler to the mount, wherein the coupler forms a chuck access window aligned with the chuck when the mount is coupled to the non-rotating portion of the chucked hand-held drill and the coupler is affixed to the mount via the twist-to- lock mechanism thereby allowing a chuck key to interface with the chuck; a telescoping guard (36, 39, 41 p. 2, right col., lines 6-13) extending from the coupler and configured to telescope into a retracted position from an extended position; and a guide foot (as modified by Miyaguchi stated in claim 1 above) coupled to the telescoping guard opposite the mount such that the drill guide enshrouds the drill bit when the telescoping guard is in the extended position, wherein the drill bit passes through the guide foot as the telescoping guard telescopes into the retracted position from the extended position.
Allowable Subject Matter
Claims 5-7, 14-16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 5-6 and 14-15, Fischer in view of Miyaguchi does not teach “a retention spring configured to bias the coupler in a locked disposition relative to the mount.” 
Regarding claims 7 and 16, Fischer in view of Miyaguchi does not teach “the telescoping guard includes an interior guard coupled to the mount and an exterior guard coupled to the guide foot, and wherein the exterior guard has an inner diameter greater than an outer diameter of the interior guard such that the interior guard telescopes into the exterior guard.”
Regarding claims 18 and 19,  Fischer in view of Miyaguchi does not teach “the bushing is one of a plurality of different bushings configured to be interchangeably coupled to the guide foot, each of the plurality of different bushings having a different interior diameter to accommodate a differently-sized drill bit.”
Other prior art of record, alone or in combination, also does not teach every limitation of either one of claims.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722